Citation Nr: 1428492	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for spinocerebellar atrophy, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for basal cell carcinoma, to include as due to exposure to Agent Orange.

http://www.iom.edu/Reports/2013/Veterans-and-Agent-Orange-Update-2012.aspx


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in October 2011 and the RO issued statement of the case dated in May 2012.  The Veteran submitted a substantive appeal in June 2012. 

The Veteran and his spouse, accompanied by the Veteran's representative, testified at a November 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  At the hearing, the record was held open for 60 days in order that the Veteran may be afforded an opportunity to submit additional medical evidence in connection with his claims.  Additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered in reviewing the Veteran claims.
 
The issues of entitlement to service connection for spinocerebellar atrophy and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Basal cell carcinoma was caused by exposure to herbicides in service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Additionally, listed diseases associated with herbicide agent (including Agent Orange) exposure in service are presumed to be service connected if manifested to a compensable degree within a specified time period.  See 38 U.S.C.A. § 11116; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran has been currently diagnosed as having basal cell carcinoma.  The Veteran has also been shown to have served in the Republic of Vietnam during the Vietnam era, and, as such, is presumed to have been exposed to herbicides in service.  Basal cell carcinoma; however, is not one of the listed diseases that warrants presumptive service connection based on herbicide exposure.  Service connection on this basis is therefore not available.  

The Veteran has submitted reports by his private physician linking exposure to Agent Orange to basal cell carcinoma.  A report dated in July 2011 stated that exposure to Agent Orange likely had some bearing on this disability.  After the November 2012 Board hearing, in which the Veteran was informed of the information needed to sustain the claim, the Veteran sought an additional opinion from his treating physician.  In this opinion, dated in November 2012, the physician stated unequivocally that the skin cancer "certainly is as likely as not caused by [the Veteran's] exposure to Agent Orange."  The physician indicated that he was relying on research from the "Veterans Administration."  This report noted that the Veteran had been treated by this physician since 2006 and had been receiving treatment at the same medical practice since 1976.  

VA has determined that presumptive service connection is not warranted for basal cell carcinoma.  VA based the conclusion on updates from the National Academy of Sciences (NAS) that there was inadequate or insufficient evidence to determine whether an association exists between that disease and herbicide exposure.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012; 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Given the indeterminate findings by NAS, a medical professional could interpret the literature as supporting a link between basal cell carcinoma and herbicide exposure.  In this case, reasonable doubt favors the claim and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinoma is granted.  


REMAND

In the July 2011 report the Veteran's physician noted that the Veteran had diagnoses of spinal cerebellar degeneration and hypertension.  It was noted that it was "as likely as not that his exposure to Agent Orange while in the military [had] some bearing on these diagnoses."  A September 2011 report found that it was "likely that his exposure to Agent Orange while in the military [had] caused [the Veteran's] neurological incapacitating disease."  In November 2012 stated only that the Veteran's neurologic degenerative process likely contributed to his health problems; spinal cerebellar degeneration and that Agent Orange should be "considered."  VA treatment records dated in 2009 noted a strong family history of cerebellar ataxia.  This condition was indicated to be genetic.

Given the varying opinions, a VA examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran's private physician indicated that the Veteran had been treated at Bernhardt Medical Center, now Midwest Physicians Group, since 1976 and had been seen by the physician since 2006.  Records of this treatment are not part of the claims file.  The Veteran has also been seen by VA, but some records appear to be missing.  For instance, the Veteran reportedly underwent an MRI in 2007, which is not of record.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records of the Veteran's treatment from Dr. Dickey; and the Bernhardt Medical Center, now Midwest Physicians Group, since 1976; and all records of the Veteran's VA treatment for the disabilities at issue, to include records of an MRI dated in November 2007.  

If any requested records cannot be obtained, advise the Veteran; tell him what efforts were made to obtain the records, and what further actions will be taken with regard to his claims.

2.  Arrange for a VA examination to determine whether the Veteran has hypertension and spinocerebellar atrophy that are related to his military service, including herbicide exposure.  The claims file must be reviewed by the examiner.  

The examiner should respond to the following questions: 

(a)  Did hypertension or spinocerebellar atrophy have its onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service, to include exposure to herbicides?  The examiner should consider the Veteran's service and post-service treatment records and Dr. Dickey's July and September 2011, and November 2012 opinions, as well as VA treatment records indicating that the Veteran's cerebellar degeneration was genetic.  

(c)  If the diagnosed cerebellar disorder is found to be a genetic condition, is it a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  A "disease" is capable of improvement or deterioration.


The Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology are considered competent evidence.  The examiner should provide reasons for any opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why this is so and whether the inability is due to missing evidence or limits of scientific and medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


